                  Case 20-10343-LSS                 Doc 5553          Filed 07/12/21            Page 1 of 3



Form 210A (10/06)
                                      United States Bankruptcy Court
                                            District of Delaware

          In re:              Boy Scouts of America,
          Case No.            20-10343) (Jointly Administered Under Case No 20-10343)

                       NOTICE OF TRANSFER OF CLAIM OTHER THAN FOR SECURITY


A CLAIM HAS BEEN FILED IN THIS CASE or deemed filed under 11 U.S.C. § 1111(a). Transferee
hereby gives evidence and notice pursuant to Rule 3001(e)(2), Fed. R. Bankr. P., of the transfer, other
than for security, of the claim referenced in this evidence and notice.


Name of Transferee:                               Name of Transferor:
 Fair Harbor Capital, LLC          Hudson Graphics Inc (aka Fine Printing Hudson Printing)
 As assignee of Hudson Graphics Inc (aka Fine Printing Hudson Printing)


Name and Address where notices to transferee                                    Court Claim # (if known): 267
should be sent:                                                                 Amount of Claim: $4,417.82
                                                                                Date Claim Filed:
       Fair Harbor Capital, LLC
       Ansonia Finance Station
       PO Box 237037
       New York, NY 10023




Phone: ___212 967 4035________________                                          Phone:
Last Four Digits of Acct #: ____n/a________                                     Last Four Digits of Acct. #: ___n/a____


Name and Address where transferee payments
should be sent (if different from above):


Phone: ________n/a____________________
Last Four Digits of Acct #: _____n/a_______



I declare under penalty of perjury that the information provided in this notice is true and correct to the
best of my knowledge and belief.

By:________/s/Fredric Glass__________________________ Date:____July 12, 2021__________
       Transferee/Transferee’s Agent
Penalty for making a false statement: Fine of up to $500,000 or imprisonment for up to 5 years, or both. 18 U.S.C. §§ 152 & 3571.
                 Case 20-10343-LSS               Doc 5553          Filed 07/12/21          Page 2 of 3




                                    United States Bankruptcy Court
                                          District of Delaware

         In re:             Boy Scouts of America,
         Case No.           20-10343) (Jointly Administered Under Case No 20-10343)

                     NOTICE OF TRANSFER OF CLAIM OTHER THAN FOR SECURITY


Claim No. 267(if known)
was filed or deemed filed under 11 U.S.C. § 1111(a) in this case by the alleged transferor. As evidence
of the transfer of claim, the transferee filed a Transfer of Claim Other than for Security in the clerk’s office
of this court on July 12, 2021.


Name of Transferee:                               Name of Alleged Transferor:
 Fair Harbor Capital, LLC            Hudson Graphics Inc (aka Fine Printing Hudson Printing)
 As assignee of Hudson Graphics Inc (aka Fine Printing Hudson Printing)


       Fair Harbor Capital, LLC
       Ansonia Finance Station
       PO Box 237037
       New York, NY 10023




                              ~DEADLINE TO OBJECT TO TRANSFER~

The transferor of claim named above is advised the this Notice of Transfer of Claim Other than for Security has been
filed in the clerk’s office of this court as evidence of the transfer. Objection must be filed with the court within twenty
(20) days of the mailing of this notice. If no objection is timely received by the court, the transferee will be substituted
as the original claimant without further order of the court.

Date:_________________                                                                ____________________________
                                                                                      Clerk of the Court
Case 20-10343-LSS   Doc 5553   Filed 07/12/21   Page 3 of 3
